HARRIS, Judge.
Robert Hufham was convicted of kidnapping, aggravated assault and multiple counts of sexual battery. At sentencing, the trial court pronounced an oral sentence of ten years imprisonment as to Count II, aggravated assault. The written sentence form incorrectly reflects imposition of a 15 year minimum mandatory term for this offense. Although we affirm the convictions, because the written sentence conflicts with the court’s pronouncement at the sentencing hearing, we reverse for resentencing. See Wilkins v. State, 543 So.2d 800 (Fla. 5th DCA); rev. denied, 554 So.2d 1170 (Fla.1989).
REVERSED and REMANDED.
PETERSON, C.J., and DAUKSCH, J., concur.